                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NICHOLAS BURKE                                  :      CIVIL ACTION
                                                :
             v.                                 :
                                                :
ANDREW SAUL, Commissioner of                    :
Social Security                                 :      NO. 19-3206

                                      ORDER

       AND NOW, this 4th day of March, 2020, upon consideration of Plaintiff’s brief
(Doc. 16), Defendant’s uncontested motion to remand (Doc. 19), the administrative
record (Doc. 12), and the Third Circuit’s decision in Cirko v. Commissioner of Social
Security, 948 F.3d 148 (3d Cir. 2020), IT IS HEREBY ORDERED that:

      1. Defendant’s Uncontested Motion to Remand is GRANTED.

      2. Judgment is entered REVERSING the decision of the Commissioner of Social
         Security for the purposes of this remand only and the relief sought by Plaintiff
         is GRANTED to the extent that the matter is REMANDED for further
         proceedings consistent with this adjudication.

      3. On remand, the case will be considered by a constitutionally appointed ALJ
         other than the one who previously adjudicated Plaintiff’s claim.

      4. The clerk of Court is hereby directed to mark this case closed.

                                                BY THE COURT:

                                                /s/ ELIZABETH T. HEY
                                                ___________________________
                                                ELIZABETH T. HEY, U.S.M.J.
